Citation Nr: 0027236	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Assignment of an initial evaluation for post-traumatic stress 
disorder (PTSD), initially evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1944 
to March 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, inter alia, established 
entitlement to service connection for PTSD and assigned a 10 
percent initial disability evaluation. 

It is noted that, although the veteran requested a hearing 
before the Board, he withdrew his request in July 1999, and 
the appeal is being processed accordingly.  


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

In the present case, the record shows that the RO last issued 
the veteran a statement of the case on May 11, 1999.  
Additional evidence was subsequently added to the record 
prior to certification of the appeal.  That evidence consists 
of Vet Center records containing information pertaining to 
PTSD, presently at issue, and is, therefore, pertinent to the 
matter here on appeal.  Because no supplemental statement of 
the case addressing this additional evidence was issued, a 
remand is required for corrective action.  38 C.F.R. § 19.31 
(1999).  VA regulations require that such evidence be first 
considered by the agency of original jurisdiction (AOJ).  A 
supplemental statement of the case should be furnished to an 
appellant when additional pertinent evidence is received 
following the issuance of a statement of the case or 
supplemental statement of the case.

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's disability is a 
fully informed one, that due process considerations have been 
fulfilled, and to ensure that VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED for the following: 

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment for 
his PTSD.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record. 

2.  After the requested development has 
been completed and after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue of assignment of initial rating 
for PTSD.

3. If the benefit sought is denied, a 
supplemental statement of the case should 
be issued, containing, inter alia, a 
summary of the evidence received since 
the statement of the case was issued in 
May 1999.  See 38 C.F.R. §§ 19.29, 19.31 
(1999).


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



